DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 32-50 are pending.  Claims 49-50 are newly added.  Claims 32, 35, 42 and 44 are amended.  Claims 47 and 48 are withdrawn as being drawn to a non-elected invention, and claims 34, 36, 45, and 46 are withdrawn as being drawn to non-elected species.
Claims 32-33, 35, 37-44 and 49-50 have been examined on the merits to the extent of the elected species.
 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn 




Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  



Rejections Maintained/New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 32-33, 35, 37-42 and newly applied to claims 49-50  under 35 U.S.C. 103 as being unpatentable over Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.
With regard to claims 32, 33, and 35 Gref teaches a population of particles comprising a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61). The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” 
Gref does not teach that the microbeads are substantially non-spherical, that the hyaluronic acid is functionalized, that the polycaprolactone is in fiber form, or that a crosslinking agent is included.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a cross-linked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect 
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3).  Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51).  The polycaprolactone fibers have diameters from 100 nm to 8000 nm. (See Martin claim 1).  100 nm to 8000 nm overlaps with the from about 100 nm to about 5 micrometers called for in instant claim 50.  
Martin also teaches an embodiment with a surgical mesh Martin teaches that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue. (See Martin claim 2). 

As the structure of the composition of Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed 
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claim 49.  



The rejection of claims 43 and 44 under 35 U.S.C. 103 as being unpatentable over Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.
With regard to claims 43 and 44, as described above, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
The rejection of claims 32-33, 35, and 37-42 and newly applied to claims 49-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, and 21-25 of U.S. Patent No. 10463768 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.
With regard to claims 32, 33, and 35, US Patent 10463768 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1, 11, 13). The material contains thiolated PEG as a crosslinker (claim 17). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of US Patent 10463768 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
US Patent 10463768 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.

US Patent 10463768 teaches that the polycaprolactine is in fiber form (claims 1 and 16), and has a diameter of about 100 nanometer to 8000 nanometers (see claim 1) which overlaps with the about 100 nanometers to about 5 micrometers in instant claim 50.  
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of US Patent 10463768, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of US Patent 10463768, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  Additionally, the composition of US Patent 10463768 the polycarpolactone fibers are covalently linked to the hydrogel before injection, so the hyaluronic acid, polycarbolactone fibers and crosslinking agent are reacted prior to administration or injection.

With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of US Patent 10463768, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an 

The rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, and 21-25 of U.S. Patent No. 10463768 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.  
With regard to claims 43 and 44, as described above, U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by 




The provisional rejection of claims 32-33, 35, and 37-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 18-20, 23, 25-31, and 42-44 of copending application No. 15/753,269 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.  
With regard to claims 32, 33, and 35, copending application No. 15/753,269 teaches a ,hyaluronic acid network bound to polycaprolactone (claims 1, 4, 6, 7). Gref teaches that such a material, i.e., a hyaluronic acid network bound to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form and where the hyaluronic acid and polycaprolactone are bound together through covalent bonds. It would have therefore been obvious to form particles from the material of copending application No. 15/753,269 as described by Gref, using covalent bonding rather than the hydrogel-binding moiety of copending application No. 15/753,269. The 
Copending application No. 15/753,269 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of copending application No. 15/753,269 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given 
Copending application No. 15/753,269 teaches that the polycaprolactine is in fiber form with a diameter of from 100 nm to 8000 nm. (claim 1). This overlaps with the diameter of from 100 nm to 5 micrometers called for in instant claim 50.  
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of US Patent copending application No. 15/753,269, Gref, Park, and Mao to better mimic the ECM and promote 
As the structure of the composition of copending application No. 15/753,269, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753,269, Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed 
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claim 49.

The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 18-20, 23, 25-31, and 42-44 of copending application No. 15/753,269 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.
With regard to claims 43 and 44, as described above, U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as copending application No. 15/753,269, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




The provisional rejection of claims 32-33, 35, and 37-42 and newly applied to claims 49-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 17, 19, 25, 31, 36,  38, and 67-70 of copending application No. 15/753272 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained. 
With regard to claims 32, 33, and 35, copending application No. 15/753272 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1 and 25). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 15/753272 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 15/753272 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and 

Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application No. 15/753272, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by  Martin. 
As the structure of the composition of copending application No. 15/753272, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753272, Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 15/753272, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid 


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 17, 19, 25, 31, 36,  38, and 67-70 of copending application No. 15/753272 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained. 
With regard to claims 43 and 44, as described above, U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





The provisional rejection of claims 32-33, 35 and 37-42 and newly applied to claims 49-50 on the ground of nonstatutory double patenting as being unpatentable over claims 54-79 of copending application No. 15/753274 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.  
With regard to claims 32, 33, and 35, copending application No. 15/753274 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 54 and 55). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the 
Copending application No. 15/753274 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of copending application No. 15/753274 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 
Copending application No. 15/753274 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm (claim 54). 100 nm to 8000 nm overlaps with the range of 100 nm to 5 micrometers recited in instant claim 50.
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3).  Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application 
As the structure of the composition of copending application No. 15/753274, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753274, Gref, Park, Mao, and  Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed 
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claim 49.



The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 54-79 of copending application No. 15/753274 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.

It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as copending application No. 15/753274, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




The provisional rejection of claims 32-33, 35, and 37-42 and newly applied to claims 49-50 on the ground of nonstatutory double patenting as being unpatentable over claims 39-57 of copending application No. 16/515946 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), and Martin (WO 2017/031167, 2/23/2017) is maintained. 
With regard to claims 32, 33, and 35, copending application No. 16/515946 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 54 and 55) and nonspherical microbeads with a size of 50-300 micrometers formed from this material (claims 39-57). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 15/753274 as described by Gref. As the particles are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 16/515946 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is acrylated.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton 

As the structure of the composition of copending application No. 16/515946, Gref, Park, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753274, Gref, Park, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use 
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 15/753274, Gref, Park, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claim 49.


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 39-57 of copending application No. 16/515946 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.
With regard to claims 43 and 44, as described above, copending application No. 16/515946, Gref, Park, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as copending application No. 16/515946, Gref, Park, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



The provisional rejection of claims 32-33, 35, and 37-42 and newly applied to claims 49-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application No. 16/533375 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.
With regard to claims 32, 33, and 35, copending application No. 16/533375  teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1, 11, 12). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 16/533375 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 16/533375 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.

Copending application No. 15/753274 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm (claim 54).  This overlaps with the range claimed in instant claim 50.  
Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application No. 15/753274, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of copending application No. 16/533375, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 16/533375, Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 16/533375, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 49, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid 


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application No. 16/533375  in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.  
With regard to claims 43 and 44, as described above, copending application No. 16/533375, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Response to Arguments 
Applicants’ comments of October 9, 2020 have been carefully considered and are found to be mostly unpersuasive for the reasons described below.  Applicants argue that the indefiniteness rejection regarding claim 42 is rendered moot by the amendments of these claims, and the Examiner agrees.   This rejection has been withdrawn above.  
Applicants argue that even though Mao states that functional polymer particles with uniform sizes and shapes have proven useful in a variety of applications, nowhere does Mao disclose a specific composition that contains the reported polymer particles.  Mao provides no indication that the reported particles might be use in compositions of 
Applicants take issue with the assertion that the structure of the composition of Gref, Park, Mao, Tezel and Martin is substantially identical to the claimed structure.  The reference to Tezel is not understood since Tezel is not cited in the rejections.
Applicants assert that the rejections appear to be the improper results of hindsight reconstruction of Applicants’ claimed microbeads.  
Applicants also asserts that their claimed invention demonstrates superior and unexpected results.  Specifically, Applicant has demonstrated superior in vivo use of populations of substantially non-spherical microbeads.  Applicants’ beaded formulation resulted in lower overall effects on inflammation, edema and fibrosis compared to the commercial product Juvederm Voluma.  
With respect to the obviousness type double patenting rejections, Applicants argue with respect to all of the rejections that no patent or patent applications expressly describe non-spherical microbeads as recited in Applicants’ present claims.  




Applicants’ arguments regarding obviousness have been considered and are not found to be persuasive.  
Regarding Applicants’ arguments that nowhere does Mao disclose a specific composition that contains the reported polymer particles, Mao’s teaching that functional polymer particles with uniform sizes and shapes have proven useful in a variety of applications is sufficient.  Examples are not needed - The teachings of the references are not limited to what is exemplified.
Mao does provide an indication that the reported particles might be used in other compositions when it states that functional polymer particles with uniform sizes and shapes have proven useful in a variety of applications. 
While Mao may not be directed to particles that are identical to Gref, Mao both teaches being beneficial for drug delivery and also teaches that its particles with uniform sizes and shapes have proven useful in a variety of applications.  Therefore, they have already been successfully incorporated into a variety of different compositions.  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  

“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Applicants’ assertion that its claimed invention demonstrates superior and unexpected results is not found to be persuasive because it is not a comparison with the closest prior art.  Rather, it is a comparison between the claimed invention and a commercial product Juvederm Voluma.  The comparison is not clear as to how it compares to the composition of the closest prior art or even the primary reference.  It is also unclear what the formulation of the present invention is since the claims are broad and cover many formulations.  In order to assess the unexpected results more information needs to be known about them.    
Additionally, the unexpected results are just not commensurate in scope with the claims.  Claim 1 is much broader than the example 5 that is shown in which only one of the claimed beaded formulations was tested.  For example, the unexpected results of lower effects on inflammation, edema and fibrosis in Example 5 is the comparison of one beaded formulation that falls within the scope of the claims.  However, the claims are much broader and cover much more than just this inventive composition that was tested.  All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 
Applicants’ arguments that hindsight was used are also found to be unpersuasive.  Applicants’ argument that a skilled artisan would not have found it obvious to pick and choose elements from the cited document to arrive at the claimed invention without using the claims as a guide, an argument that hindsight has been used in crafting the rejection, is found to be unpersuasive.  It is unpersuasive because all the claimed elements are taught in the prior art references themselves and so is the motivation to combine them.  Thus the rejection relies on only knowledge from the prior art references themselves and knowledge which was within the level of ordinary skill at the time the claimed invention was made.  
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive also because Applicants are not addressing or rebutting the motivations for combining the references that have been clearly laid out in the rejections.  It should be emphasized that the motivation need not be the same as Applicants, as long as there is motivation and all the elements of the claims are taught, as they are in this instance. 
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon improper 
Finally, Applicants’ argument that no patent or patent applications in the obviousness type double patenting rejections expressly describe non-spherical microbeads as recited in Applicants’ present claims is not persuasive because this teachings is provided by the Mao reference which is cited in each of the rejections.  As explained in the rejections, Mao teaches that non-spherical particles are beneficial for drug delivery because of their large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of the applications and patent in the obviousness type double patenting rejection in view of Gref, and Park as non-spherical to provide the benefits described by Mao.

Conclusion
	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG THAKOR, PH.D. whose telephone number is (571)270-5972.  The examiner can normally be reached on 10:30-19:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-5972.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616